                Case 2:19-cv-01287-RSM Document 10 Filed 09/18/19 Page 1 of 2




 1
 2
 3
 4
 5
 6
 7                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
 8                                           AT SEATTLE
 9
10    ARETHA DENISE BROWN,                              Case No. C19-1287RSM

11                    Plaintiff,                        ORDER DIRECTING PLAINTIFF TO
                                                        FILE AMENDED COMPLAINT
12                      v.
13
      AMAZON-FLEX/AMAZON.COM, INC.,
14
                    Defendant.
15
16             Pro se Plaintiff Aretha Denise Brown has been granted leave to proceed in forma

17   pauperis in this matter. Dkt. #6. The Complaint was posted on the docket on September 17,
18
     2019. Dkt. #7. Summonses have not yet been issued.
19
               Ms. Brown brings this case against Amazon-Flex and/or Amazon.com, Inc. She alleges
20
     discrimination in employment in violation of Title VII of the Civil Rights Act of 1964 and the
21
22   Americans with Disabilities Act (“ADA”), as well as misclassification of employment.

23   However, the Complaint appears to be lacking a statement of facts, and the requested relief
24
     section refers to “all damages as indicated in WA Labor + Industries Claims for Injury
25
     #ZB28234 + #137121 Wage etc.” See Dkt. #7. There is no attached statement of facts on the
26
27   record.

28



     ORDER DIRECTING PLAINTIFF TO AMEND COMPLAINT - 1
               Case 2:19-cv-01287-RSM Document 10 Filed 09/18/19 Page 2 of 2



             The Court will dismiss a Complaint at any time if the action fails to state a claim, raises
 1
 2   frivolous or malicious claims, or seeks monetary relief from a defendant who is immune from

 3   such relief. See 28 U.S.C. § 1915(e)(2)(B).
 4
             As it currently stands, Ms. Brown does not support her claims with sufficient facts to
 5
     establish a claim or adequately explain what relief she is requesting. Ms. Brown’s Complaint
 6
 7   suffers from deficiencies that, if not corrected in an Amended Complaint, require dismissal.

 8   See Fed. R. Civ. P. 12(h)(3); 28 U.S.C. § 1915(e)(2)(B).
 9           Accordingly, the Court hereby ORDERS that Plaintiff shall file an Amended Complaint
10
     no later than twenty-one (21) days from the date of this Order. In the Amended Complaint,
11
     Plaintiff must include all the elements of her existing Complaint (the parties, the causes of
12
13   action, etc.) plus a short and plain statement of the facts giving rise to her causes of action and

14   the relief she is requesting. It is not sufficient to refer to Labor and Industries Claims that are
15   not in the record. Failure to file a timely Amended Complaint will result in dismissal of this
16
     case.
17
             DATED this 18 day of September, 2019.
18
19
20
21
                                                   A
                                                   RICARDO S. MARTINEZ
                                                   CHIEF UNITED STATES DISTRICT JUDGE
22
23
24
25
26
27
28



     ORDER DIRECTING PLAINTIFF TO AMEND COMPLAINT - 2
